DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12, 15-20 are pending. Applicant’s election of Claims 1, 16-20 in the reply filed on 11/24/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 2-12, 15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 
Claims 1, 16-20 have been considered on the merits herein. 

Applicants defines incretin-based drugs (specification, p. 5, lines 17-23) as those acting as incretin receptor agonist inhibiting degradation of incretins or stimulating secretion of incretins which leads to insulin secretion. Incretin-based drugs refer to drugs comprising GLP-1 receptor agonists and DDP-4 inhibitors, examples are disclosed p. 5-7 of the specification. These drugs are used for treating Type 2 diabetes in a subject.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 16, 18, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by each of WO2010/146568(IDS) and US2012/0107291 to Burcelin et al.
Burcelin teaches a method of administering to a diabetic subject as part of a treatment regimen, a probiotic Lactobacillus bacteria in combination with an antidiabetic drug, specifically art recognized incretin-based drugs including GLP-1 receptor agonists such as exenatide, liraglutide or albiglutide and DDP-4 inhibitors including alogtiptin, saxagliptin, sitagliptin or vildagliptin (0197 of US’291) according to claim 16. The method is for treating diabetes, treating glucose intolerance, normalizing insulin, increasing insulin secretion, improving glucose tolerance, treating obesity and weight in 
Regarding claim 18, the probiotic Lactobacillus strains include those of claim 18 (0095-0097 of US’291). 
Regarding claim 19 and 20, the Lactobacillus probiotic is a food grade bacteria as they are taught to be used in food products for human consumption (0146-0155, 0164-0172) and may be prepared as a pharmaceutical in capsule or tablet form (0173—179, 0184, 0185). 
The teachings of WO’568 are the same. 
Thus, the references anticipate the claimed subject matter. 

Claim(s) 1, 16, 18, 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Schentag et al. (US2015/0352189A1).
Schentag teach a method of administering to a diabetic subject as part of a treatment regimen, a probiotic Lactobacillus bacteria in combination with an antidiabetic drug (0036, 0038), specifically art recognized incretin-based drugs including GLP-1 receptor agonists (0065, 0140-141, 0206, 0313, 0435) and DDP-4 inhibitors including (0041) alogtiptin, saxagliptin, sitagliptin or vildagliptin (0013, 0024, 0041, 0087, 0436) according to claim 16. The method is for treating diabetes (0034, 0040, 0061), increasing GLP-1 expression, increasing insulin release, decrease and stabilize glucose levels  (0033, 0206), therefore increasing the potency of a drug which increasing insulin secretion.  
Lactobacillus strains is L. johnsonii (0011, 0038). 
Regarding claim 20, the Lactobacillus probiotic (0011) may be prepared as a pharmaceutical having an enteric coating (0007, 0032, 0057-0058). 
Thus, the references anticipate the claimed subject matter. 

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over each of WO2010/146568 and US2012/0107291 to Burcelin et al. as applied to claims 1,16,18-20 above, and further in view of McCormack (drugs, 2014, p. 325-51) and Hussar (New Drugs, 2015, p. 1-13). 
Burcelin does not teach subcutaneous administration (or any administration route) of the incretin-based drug; however McCormack teach that exenatide is administered subcutaneously (abstract). 
Hussar teach that GLP-1 agonists are administered subcutaneously. 
Therefore, it would have been obvious before the effective date of the claimed invention to have administered the probiotic and incretin-based GLP1 and DDP-4 inhibitor drugs by methods known and disclosed by the prior art. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schentag et al. (US2015/0352189A1) as applied to claim 1,16,18, 20 above, and further in view of McCormack (drugs, 2014, p. 325-51) and Hussar (New Drugs, 2015, p. 1-13). 
Schentag does not teach subcutaneous administration (or any administration route) of the incretin-based drug; however McCormack teach that exenatide is administered subcutaneously (abstract). 
Hussar teach that GLP-1 agonists are administered subcutaneously. 
. 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schentag et al (US2015/0352189A1)  as applied to claims 1,16,18, 20 above, and further in view of WO2010/146568(IDS) and US2012/0107291 to Burcelin et al.
The teachings of Schentag are found above. 
Schentag does not teach the Lactobacillus to be a food grade bacteria. 
Burcelin teaches a method of administering to a diabetic subject as part of a treatment regimen, a probiotic Lactobacillus bacteria in combination with an antidiabetic drug, specifically art recognized incretin-based drugs including GLP-1 receptor agonists such as exenatide, liraglutide or albiglutide and DDP-4 inhibitors including alogtiptin, saxagliptin, sitagliptin or vildagliptin (0197 of US’291) according to claim 16. The method is for treating diabetes, treating glucose intolerance, normalizing insulin, increasing insulin secretion, improving glucose tolerance, treating obesity and weight in diabetic patients (0019-0069, 0094, therefore increasing the potency of a drug which increasing insulin secretion.  
Regarding claim 18, the probiotic Lactobacillus strains include those of claim 18 (0095-0097 of US’291). 
Regarding claim 19 and 20, the Lactobacillus probiotic is a food grade bacteria as they are taught to be used in food products for human consumption (0146-0155, 0164-0172).
Lactobacillus bacteria as taught by Burcelin in the method of Schentag given that the combination of food-grade and foods comprising Lactobacillus probiotics in combination with incretin-based drugs is known in the art to be administered to diabetic patients as part of a treatment regimen. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 58, 59, 60 of copending Application No. 16798831 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed inventions are drawn to administering an antidiabetic drug in combination with a Lactobacillus bacteria. The claimed inventions are obvious variations of each other in that the instant claims specifically claim the antidiabetic incretin-based drug, a species of an antidiabetic drug generically claimed in US’831. It is noted that US’831 includes a Bifidobacterium with the Lactobacillus but the instant claims are drawn to “comprising” language which does not exclude the presence of other bacteria to be administered with the antidiabetic drug. 


Conclusion
No claims are allowed. Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/TIFFANY M GOUGH/Examiner, Art Unit 1651                                                                                                                                                                                                        
/TAEYOON KIM/Primary Examiner, Art Unit 1632